Citation Nr: 1750291	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an earlier effective date for the grant of service connection for hepatitis C, currently assigned as November 26, 2010.

3.  Entitlement to an increased evaluation for hepatitis C, rated as noncompensable.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011, May 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board denied the claim for service connection for a right shoulder disability in a January 2010 decision.  Thereafter, the Veteran filed an application to reopen the claim and a September 2011 rating decision denied the application to reopen.  The Veteran appealed and the Board reopened and remanded the claim in December 2013.  The Board denied service connection again in a November 2015 decision.

The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated March 2017, vacated the November 2015 Board denial of service connection for a right shoulder disorder and remanded the issue.

In October 2009, the Veteran appeared at the RO and testified regarding his right shoulder disability at a hearing before a Veterans Law Judge, sitting in Hartford, Connecticut.  A transcript of the hearing is of record.  The hearing was conducted before a Veterans Law Judge (VLJ) who has since retired from the Board.  
In April 2012, the Veteran was sent a letter offering him the opportunity to testify at a new hearing before a VLJ who would participate in the decision.  The Veteran was notified that if he did not respond within 30 days, it would be assumed that he did not want an additional hearing.  No response was received and his opportunity to testify at another hearing is considered waived.   See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2017).

A May 2014 rating decision granted service connection for hepatitis C and assigned a noncompensable evaluation.  In July 2014, the Veteran filed a notice of disagreement with the evaluation and effective date assigned for hepatitis C.  Following the issuance of a Statement of the Case in April 2016, the Veteran perfected an appeal with a VA Form 9 dated June 2016.  

A September 2014 rating decision denied entitlement to TDIU.  The Veteran filed a notice of disagreement with this decision in October 2014.  The Board finds that entitlement to TDIU has been raised during the adjudicatory process and this issue is a component of the appeal.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service Connection - Right Shoulder

The Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated March 2017, vacated a November 2015 Board denial of service connection for a right shoulder disorder and remanded the issue.  

The parties agreed that the Board committed prejudicial error in not ensuring that the entire service treatment record within Federal control was associated with the claims file, specifically, a complete copy of the Veteran's separation examination.  

An additional request to the National Personnel Records Center is warranted to determine whether it is possible to obtain the Veteran's complete separation examination and if not, to inform the Veteran that this evidence is unavailable.  38 C.F.R. § 3.159(c)(2) (2017).

Earlier Effective Date - Hepatitis C

The Veteran filed a claim for service connection for hepatitis C in January 2008 and was denied, which he appealed.  The Board denied the appeal for service connection for hepatitis C in a January 2010 decision.  

Thereafter, the Veteran filed an application to reopen the claim, date stamped November 26, 2010 as the date received by VA.  A rating decision dated May 2014 granted service connection for hepatitis C, effective the date VA received the claim to reopen.  The Board finds that it would be premature to adjudicate this appeal until the AOJ has determined if additional, relevant service treatment records in existence when VA previously decided the initial claim are available, as receipt of this evidence could have an impact on the appeal for an earlier effective date.  38 C.F.R. § 3.156(c)(3) (2017).

Increased Ratings - Hepatitis C, TDIU

The Veteran was last afforded a VA examination for his service-connected hepatitis C disability in March 2014.  In light of the Veteran's contentions of a worsening of his symptoms, the Board finds that a contemporaneous examination is warranted to ascertain the severity of his service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Further, there is evidence the Veteran receives treatment for his hepatitis C disability from the West Haven VA Medical Center, however, the most recent treatment records from this facility are from April 2016.  VA treatment records should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  There is no medical opinion of record addressing the combined effect of all the Veteran's currently service-connected disabilities on his ability to work and the Board finds there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records since April 2016.

2.  Submit another request to the National Personnel Records Center (NPRC) to obtain any outstanding service treatment records, and specifically, the Veteran's complete separation examination.  Associate all requests and responses with regard to the development requested in the paragraph above with the Veteran's claims file.  If it is reasonably certain that these records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect and the RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
3.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected hepatitis C.  The VA examiner should address the functional impairment caused by his service-connected hepatitis C.

4.  Schedule the Veteran for a general medical examination to determine the combined impact of the Veteran's service-connected disabilities on his ability to obtain or maintain employment.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  

The examiner must not consider the Veteran's age or any non-service connected disabilities.

 A complete rationale must be provided for any opinion offered. If an opinion cannot be provided without resort to mere speculation, the examiner should clearly indicate why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




